Citation Nr: 1009635	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for ocular 
hypertension, glaucoma suspect.

2.  Entitlement to an increased initial disability rating for 
residuals of cerebral abscesses, including a 30 percent 
rating for a right hand tremor effective December 1, 2006, 
and a 30 percent rating for headaches effective September 18, 
2009.


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 
2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the case 
was subsequently transferred to the RO in Roanoke, Virginia.

In October 2009, the RO increased the rating for the 
Veteran's right hand tremor, a residual of his cerebral 
abscess, from 10 percent to 30 percent, effective December 1, 
2006.  It also assigned a separate 30 percent rating for 
headaches as a residual effect of the cerebral abscess, 
effective September 18, 2009.  These actions did not satisfy 
the Veteran's appeal.  The Board has adjusted its 
consideration of the Veteran's claim accordingly.


FINDINGS OF FACT

1.  The Veteran has not had a disability resulting from his 
ocular hypertension, glaucoma suspect at any time during the 
pendency of this claim

2.  The Veteran is right handed; his right hand tremor is 
manifested by no more than moderate incomplete paralysis of 
the ulnar nerve.

3.  For the entire period of this claim, the Veteran's status 
post cerebral abscesses have been manifested by prostrating 
headaches occurring on average once a month.

4.  The Veteran's cerebral abscesses are not an active 
disease; there are no manifestations outside of headaches and 
hand tremors warranting a separate rating.


CONCLUSIONS OF LAW

1.  Ocular hypertension, glaucoma suspect was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating higher than 20 
percent for a right hand tremor, as residual, status post 
cerebral abscesses, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8020, 
8516 (2009).

3.  Throughout the period of this claim, the Veteran's status 
post cerebral abscesses, warrants a 30 percent rating, but 
not higher, for a residual headache disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Codes 8020, 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the Veteran 
participated in the Benefits Delivery at Discharge Program 
and in September 2006, acknowledged that VA notified him of 
the evidence or information VA needed to substantiate his 
claims as well as what kind of information and evidence VA 
will obtain on his behalf and evidence he needed to provide 
to VA.  Then, notification of the initial-disability-rating 
and effective-date elements of a service-connection claim was 
mailed to the Veteran in May 2008.  Although the Veteran was 
not provided complete notice until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency on the merits of the claims would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
other pertinent medical records have been obtained.  The 
Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Increased Initial Ratings for Residuals, Status Post Cerebral 
Abscesses

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Abscesses of the brain are rating under 38 C.F.R. § 4.124(a), 
Diagnostic Code 8020.  Under this Diagnostic Code, a 100 
percent rating is warranted if the disease is active.  A 
minimum 10 percent rating is assigned if the condition is 
inactive with residuals.  A notation at the beginning of 38 
C.F.R. § 4.124(a) indicates that neurological conditions such 
as brain abscesses may be rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function including psychotic manifestations, complete 
or partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, or tremors.  38 C.F.R.         
§ 4.124(a).

The Veteran's right hand tremor is rated by analogy under 38 
C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the 
ulnar never.  Complete paralysis of the ulnar nerve of the 
major upper extremity warrants a 60 percent rating.  Complete 
paralysis is manifested by "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
an inability to spread the fingers (or reverse), an inability 
to adduct the thumb; and weakened flexion of the wrist.  
Incomplete paralysis of the ulnar nerve of the major upper 
extremity warrants a 40 percent rating if it is severe, a 30 
percent rating if it is moderate or a 10 percent rating if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The Veteran's headache disability is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100, for migraine headaches.  The 
maximum schedular disability rating of 50 percent is 
warranted for migraine headaches with very frequent and 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent disability 
rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
disability rating is warranted for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A noncompensable 
disability rating is warranted for migraine headaches with 
less frequent attacks.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection Claim

The Veteran contends that he is entitled to service 
connection for his eye conditions of ocular hypertension and 
glaucoma suspect, as he believes that they originated during 
his active duty service.

The Veteran's service treatment records indicate that he was 
assessed as being glaucoma suspect and with ocular 
hypertension.  However, it was determined that he did not 
have glaucoma in a November 1998 examination.  These records 
also indicate that that he underwent Lasik surgery in 
February 2004 to correct his myopia and astigmatism.

The Veteran was afforded an examination shortly before his 
discharge from service in September 2006.  The examiner noted 
a history of ocular hypertension and preglaucoma dating back 
to 1997, as well as the Lasik surgery in 2004.  The Veteran 
indicated that he was unaware of any significant visual 
defects from his glaucoma suspect condition.  Upon 
examination, both pupils were equal and reactive to light.  
Extraocular movements were intact.  There was no periorbital 
redness or swelling.  A fundoscopic examination without 
dilation showed no hemorrhage, exudates, nicking or 
papilledma.  Field vision testing results were normal.  The 
examiner found that no true functional impairment was 
objectively demonstrated during the evaluation.  He indicated 
that the Veteran had not been diagnosed with glaucoma, and 
did not assign that diagnosis as a result of the examination.

Although the medical evidence of record suggests that the 
Veteran may develop glaucoma and that this condition was 
suspected in service, there is no confirmed diagnosis of 
glaucoma or related loss of field vision in service or after 
service.  Moreover, although ocular hypertension was noted in 
service, it was not found on the VA examination shortly 
before his discharge from service, and there is no post-
service medical evidence of this claimed disability.  The 
Board notes that in order to be granted service connection, a 
claimant must first have a disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  The requirement 
for service connection that a current disability be present 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim even though the disability resolves 
prior to the Secretary's adjudication of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In light 
of the normal findings on the VA pre-discharge examination 
and the absence of any medical evidence of the claimed 
disabilities during the pendency of this claim, the claim 
must be denied.  In reaching this decision, the Board has 
determined that the benefit-of-the doubt rule is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

The Board has considered the Veteran's statements indicating 
that his condition could lead to loss of vision, and that he 
requires frequent follow-up visual field checks and eye 
examinations to catch any onset of vision loss or glaucoma at 
an early stage.  The Veteran is free to refile his claim for 
service connection should he ever be diagnosed with these 
conditions.

Increased Initial Ratings for Residuals, Status Post Cerebral 
Abscesses

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected residuals, status post cerebral 
abscesses.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities.  

In a February 2007 rating decision, the Veteran was granted 
service connection for residuals, status post cerebral 
abscesses.  A 10 percent disability evaluation was assigned 
on the basis of residual fine tremors of the hand, effective 
December 1, 2006.  The Veteran appealed this decision, 
contending that the severity of the residual effects of his 
cerebral abscesses warrant a higher rating.  During the 
course of his appeal in October 2009, the rating for a hand 
tremor was increased to 30 percent, effective December 1, 
2006.  The RO also assigned a separate 30 percent for 
residual headaches, effective September 18, 2009.

Shortly before the Veteran's discharge from service, he was 
afforded a VA examination.  The examiner noted a history of 
cerebral brain abscesses since 1997.  Upon onset of the 
condition, the Veteran suffered from severe headaches and 
tingling sensations.  After diagnosis, the Veteran underwent 
brain surgery and then recovered through physical, 
occupational, and speech therapy, along with one year of 
anti-seizure medication.  The Veteran also indicated that he 
was disqualified from flying in service because the fine 
motor skills in his right hand were reduced, a symptom which 
persisted at the time of the examination.  He stated that he 
had never had a seizure, but that he is at risk for having a 
seizure.  In-service EEG results indicated that the Veteran 
was at higher risk for a seizure.  Moreover, he noted that he 
is restricted from flying as a post-service career, climbing, 
working in high places, scuba diving, and actives where he 
could be seriously injured if he had a seizure.  

Upon neurological examination, the Veteran was alert and 
oriented.  He had a normal speech pattern and gait, and 
answered all questions appropriately with a logical thought 
process.  Recent and remote memory appeared to be intact.  
Muscle strength and deep tendon reflexes were within normal 
limits.  A fine tremor was noted in both hands.  
Coordination, motor, and sensory examination results were 
also within normal limits.  The examiner concluded by 
diagnosing the Veteran with a history of multiple cerebral 
abscesses, status-post brain biopsy and ventriulostomy.  He 
indicated that this issue has moderate potential for causing 
future functional impairment and may require ongoing medical 
support.

The Veteran was then afforded a post-service fee-basis VA 
examination for this condition in September 2009.  At the 
time of examination, the Veteran reported that he had not 
suffered any attacks due to his neurological condition.  He 
endorsed symptoms of weakness, fatigue, headaches, decreased 
balance, increased risk of seizures, and a hand tremor.  He 
claimed that when he experienced headaches, he has to stay in 
bed and is unable to do anything.  The attacks occur 
approximately 1 time per month and last for approximately 1 
day at a time.  The Veteran denied experiencing other 
symptoms such as urinary incontinence, stroke, or seizure.  
The Veteran reported functional impairment including needing 
help dressing, help with household chores, and inability to 
climb ladders or go on the roof, and loss of his pilot 
qualification.

Upon physical examination, the examiner noted a scar 
resulting from a brain biopsy.  The scar was linear, 
measuring 4 centimeters by 1 centimeter and superficial with 
no underlying tissue damage.  It was not painful upon 
examination, nor was there keloid formation or disfigurement.  
There was evidence of a fine hand tremor upon examination.  
The findings on neurological examination of the upper and 
lower extremities were within normal limits.  Right hand 
dexterity was within normal limits, as was left hand 
dexterity.  The Veteran spoke normally, and there was no 
residual vision problem.  The examiner concluded by noting 
objective factors of the Veteran's status post cerebral 
abscesses as severe headaches and tremors.  

With respect to the Veteran's current hand tremor residuals, 
the Board has determined that the Veteran is not entitled to 
a disability rating in excess of 30 percent for his right 
hand tremor.  In so finding, the Board notes that none of the 
objective findings support the presence of more than moderate 
incomplete paralysis of the right ulnar nerve.  The VA 
examiner described the Veteran's hand tremor as "fine" and 
indicated that dexterity was within normal limits.  The in-
service examination and VA examination report do not provide 
any other specific information or findings that would lead 
the Board to conclude that the incomplete paralysis more 
nearly approximates severe than moderate.  

As for the Veteran's residual headaches, the Board believes 
that the Veteran is entitled to a 30 percent disability 
rating for the entire initial-rating period.  The record 
establishes that the Veteran experiences prostrating 
headaches approximately 1 time per month.  Moreover, the VA 
examination disclosed that the Veteran had experienced this 
condition for some time leading up to the September 2009 
examination.  However, the Board does not believe that the 
Veteran is entitled to a rating in excess of 30 percent for 
headaches, as the medical evidence of record does not 
demonstrate that the Veteran experiences headaches with very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic adaptability.  Therefore, the 
Board concludes that a 30 percent rating is warranted for 
residual headaches for the entire period on appeal.

The Board has also considered whether a higher or separate 
rating for other residuals of the Veteran's status post 
cerebral abscesses is warranted, but has found no schedular 
basis for assigning a higher or separate compensable rating 
for any other residuals.  In particular, the Board notes that 
the residual scar is not tender, unstable, disfiguring or 
otherwise disabling.  In addition, the medical evidence does 
not show that the Veteran experiences any psychotic 
manifestation or speech disturbances, loss of use of any 
extremity, or disturbances of gait as a result of this 
condition.  The Board has considered the Veteran's contention 
that he has difficulty understanding and speaking foreign 
languages; however, the medical evidence does not link any 
such impairment to the service-connected disability.  Also, 
the Board has specifically considered the Veteran's claim 
that he is at a higher risk for seizures due to this 
condition, and thus is entitled to a higher disability 
evaluation.  While the Board is sympathetic to the Veteran's 
claim, the record establishes that the Veteran has not 
experienced a seizure, and thus he cannot be rated on the 
basis of a residual seizure disorder.  Again, the Board 
reminds the Veteran that he may refile his claim should a 
seizure occur, or the manifestations of his status post 
cerebral abscesses increase in severity.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a the 30 percent ratings for 
both a hand tremor and headaches as discussed above.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for either disability 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  The 
Board acknowledges that the evidence establishes that the 
residuals of the Veteran's status post cerebral abscesses 
limit the type of work he can perform, particular limiting 
his ability to pilot.  However, the disability ratings 
assigned are recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Moreover, the ratings are based on average industrial 
impairment rather than the individual's actual loss of 
income.  In sum, there is no indication that the average 
industrial impairment from the disability would be in excess 
of those contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.




ORDER

Entitlement to service connection for ocular hypertension, 
glaucoma suspect, is denied.

The Board having determined that status post cerebral 
abscesses does not warrant more than a 30 percent rating for 
a right hand tremor, and warrants a 30 percent rating, but 
not higher for headaches throughout the initial-rating 
period, the benefit sought on appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


